DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,548,057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  	Regarding claim 1, A method of controlling radio transmission in a cellular network, the method comprising: a radio device configuring a radio connection between .
 	Regarding claim 5, a method of controlling radio transmission in a cellular network, the method comprising: a radio access network node configuring a radio connection between a radio device and the cellular network, the radio connection being registered for a cell area comprising at least a first cell and a second cell of the cellular network, the first cell being served by the radio access network node; before a decision of the radio device to perform a change from the first cell to the second cell, the radio access network node determining a configuration of scheduling request opportunities for the radio device on a control channel of the first cell; configuring the control channel of the first cell based at least on the configuration of scheduling request opportunities; and after the change of the radio device from the first cell to the second cell, the radio access network node maintaining the determined configuration of scheduling request opportunities for the radio device on the control channel of the first cell; and after a change of the radio device from the second cell back to the first cell, the radio access network node resuming transmission on the radio connection by performing allocation of radio resources of first cell to the radio device in response to receiving a scheduling request from the radio device on one of the scheduling request opportunities. (Claim 8, A method of controlling radio transmission in a cellular network, the method comprising: configuring, using a radio access network node, a radio connection between a radio 
 	Regarding claim 11, A radio device, the radio device comprising: a memory and a processor, the memory and the processor being configured to: configure a radio connection between the radio device and a cellular network, the radio connection being registered for a cell area comprising at least a first cell and a second cell of the cellular network; before a decision of the radio device to perform a change from the first cell to 
the second cell, the radio access network node maintaining a configuration which enables performing allocation of radio resources to the radio device via a control channel of the first cell;  and determining the configuration which enables performing allocation of radio resources to the radio device via the control channel of the first cell and the configuration which enables performing allocation of radio resources to the radio device via the control channel of the second cell when establishing the radio connection.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.